Citation Nr: 1103324	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder of the 
feet, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a rectal disorder, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for gastroesophageal reflux 
disorder (GERD), claimed as a stomach condition, to include as 
due to exposure to herbicides.

5.  Entitlement to service connection for a prostate disorder, to 
include as due to exposure to herbicides.

6.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

7.  Entitlement to an effective date earlier than August 11, 
2004, for a grant of service connection for posttraumatic stress 
disorder (PTSD).

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, 
California.

At the outset, the Board notes that the RO has construed the 
procedural history of this appeal in a manner with which the 
Board disagrees as it results in prejudice to the Veteran.  In a 
February 2005 rating decision, the five service connection claims 
at bar were denied, and service connection for PTSD was granted.  
In March 2005 and April 2005 correspondence, the Veteran 
expressed his timely disagreement with the denials of service 
connection, as well as with both the rating and the effective 
date assigned for his PTSD.  A statement of the case was issued 
in July 2006.  The RO, however, then determined that because 
documents which could be construed as a substantive appeal for 
most issues were received just beyond the 60 day deadline since 
the issuance of the statement of the case, and a VA Form 9 was 
not received within the 60 days or within one year of the rating 
decision, the claims were not successfully appealed and the 
February 2005 rating decision was final.  

In a June 2007 rating decision each of the claims were 
readjudicated, and the Veteran perfected an appeal of this rating 
decision.  The RO construes this rating decision as the subject 
of the present appeal.  In so doing, the RO imposed the 
requirement of new and material evidence for the service 
connection claims.  Although not addressed by the RO, this manner 
of construction would also implicate Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) in the earlier effective date claim, thereby 
barring the claim, and would also alter the amount of pertinent 
evidence available for the Board to review in the increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), 
Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Board disagrees with the RO's interpretation of the 
procedural history.  The RO did not explain its actions or the 
timeliness issue to the Veteran, other than by sending him a 
letter in February 2007, over six months from the statement of 
the case, informing him that new and material evidence was now 
required for the service connection claims.  VA's failure to 
clearly notify the Veteran of the ramifications of the timeliness 
issue caused him to believe that his appeal had been perfected, 
as he continued to submit evidence and argument to support his 
appeal without mention of new and material evidence, and 
continued to present argument for his earlier effective date 
claim.  Indeed, at the January 2010 Board hearing before the 
undersigned Veterans Law Judge, testimony was taken on the 
earlier effective date issue.  The Veteran also testified 
regarding the service connection claims as such, without mention 
of new and material evidence.  As a result of the foregoing, the 
Board will accept the entirety of the issues listed on the title 
page as on appeal before the Board.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (VA waives objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected).  This interpretation of 
the procedural history is the most favorable to the Veteran.  

In a June 2005 VA Form 21-4138, the Veteran raised the 
issue of entitlement to service connection for earaches 
and hearing loss.  In February 2007 correspondence from 
the Veteran, the issues of entitlement to service 
connection for erectile dysfunction, severe heart valve 
blockage, and deteriorating personal hygiene ability were 
raised.  In a July 2007 letter the issues of entitlement 
to service connection for low sperm count and extreme 
hypertension were raised. None of these issues have been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  
      
The issues of entitlement to service connection for a skin 
disorder of the feet, service connection for diabetes mellitus, 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a rectal 
disorder.

2.  The Veteran's GERD is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service. 

3.  The Veteran's prostate disorder is not shown to be causally 
or etiologically related to any disease, injury, or incident of 
service. 

4.  The Veteran's PTSD is not manifested by a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, a difficulty in understanding 
complex commands, an impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract thinking, 
or difficulty in establishing and maintaining effective work and 
social relationships.

5.  The appellant's initial claim for service connection for a 
psychiatric disorder was filed at the RO in January 1985. The 
claim was denied in a February 1985 rating decision. The Veteran 
did not appeal that decision. 

6.  The Veteran again sought service connection for a psychiatric 
disorder in March 1997.  The claim was denied in a May 1997 
rating decision.  The Veteran did not appeal that decision.

7.  The Veteran again filed to reopen his previously denied claim 
for service connection for a psychiatric disorder on August 11, 
2004.  Service connection subsequently was granted, effective 
August 11, 2004. 
 
8. There were no informal or formal claims, or written intent to 
file a claim for service connection for a psychiatric disorder 
dated after the May 1997 denial and prior to the August 11, 2004, 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rectal disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for GERD have not been 
met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for a prostate disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for an initial rating in excess of 30 percent 
for PTSD are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2010).

5.  The criteria for an effective date prior to August 11, 2004, 
for the award of service connection for a psychiatric disorder 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran claims that he currently has diabetes mellitus, a 
skin disorder of the feet, a rectal disorder, GERD, and a 
prostate disorder as a result of his military service.  
Specifically, he contends these conditions are the result of his 
exposure to herbicides while on active duty.  

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

      A.  Rectal Disorder
      
The Veteran seeks entitlement to service connection for a rectal 
disorder.  However, for the reasons discussed below, service 
connection is not warranted for this claim.
 
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for rectal problems.  Upon 
examination at separation from service in February 1968 the 
Veteran was not noted to have any abnormalities of the anus and 
rectum.   Essentially, the only abnormality noted on this report 
was a small burn scar on the Veteran's right hand. 
 
The Veteran's post-service treatment records also do not reveal 
any diagnosis of a rectal disorder.  At the January 2010 hearing, 
the Veteran testified that he has been diagnosed with "rectal 
problems," but a thorough review of the entire medical record 
reveals no such diagnoses.  See Hearing Transcript, p. 18, 28.  

The Board cannot point to any documentation of treatments or 
complaints for a rectal problem of any sort.  To the contrary, a 
colonoscopy performed in August 2003 yielded a normal rectal 
examination.  

Simply put, the medical record contains no current diagnosis for 
a rectal disorder.  As such, the Board finds that entitlement to 
service connection for this claim is not warranted.  Congress has 
specifically limited entitlement to service- connected benefits 
to cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
The Board has considered the Veteran's statements asserting a 
relationship between his alleged disability and his active 
service.  The Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  As a lay person, however, the Veteran is not 
competent to offer an opinion on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

The Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the 
Veteran is not competent to provide an opinion to the effect that 
he has a rectal disorder which is due to service.  
 
In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
rectal disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that no VA medical examination has been conducted 
or medical opinion obtained with respect to the Veteran's claim.  
However, the Board finds that the evidence, which does not 
reflect the existence of a current diagnosis of a rectal disorder 
and no rectal problems in service, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis for 
a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case as there is no current diagnosis of diabetes mellitus 
or a rectal disorder.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the holding 
in Charles was clearly predicated on the existence of evidence of 
both in-service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or obtainment of 
a medical opinion under the circumstances here presented would be 
a useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also, 38 
U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

Finally, the Board notes that presumptive service connection is 
not available to the rectal claim both because there is no 
current diagnosis of a disorder, and also because disorders of 
the rectum are not included in the enumerated list of diseases 
eligible for presumptive service connection as either a chronic 
disease or diseases due to herbicide exposure.  38 C.F.R. 
§3.309(a)(e).  There is no positive association between exposure 
to herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  

For all of the above reasons, the Veteran's claim for service 
connection for a rectal disorder is denied.

      B.  GERD & Prostate Disorder
      
The Veteran seeks entitlement to service connection for GERD and 
a prostate disorder.  However, for the reasons discussed below, 
service connection cannot be awarded for these claims.

Unlike the claims above, the Board finds that the Veteran has 
current diagnoses of GERD and a prostate disorder.  In May 2004 
the Veteran sought treatment for chest pain and complained of 
belching/burping and flatus.  He was diagnosed with GERD.  As for 
his prostate, documentation of benign prostatic hypertrophy has 
been documented on several occasions, including in September 
2006, July 2006, July 2005, June 2005, and March 1997.

However, the competent and probative evidence of record fails to 
show that these disorders are related to any disease, injury, or 
incident of the Veteran's military service.  In this regard, 
while the Veteran is competent to testify as to any symptoms 
experienced during his military service, the Board finds that any 
such statements are outweighed by the remainder of the evidence 
of record.  Moreover, again, the Veteran has not specifically 
alleged suffering from these symptoms during service; rather, he 
mainly asserts the conditions were caused by his exposure to 
herbicides. 
 
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses relevant to gastrointestinal 
problems or prostate problems.  On separation from service in 
February 1968 no abnormalities were found with regard to his 
abdomen and viscera, anus and rectum, endocrine system, or 
genitourinary system.  The Veteran voiced no complaints regarding 
either stomach problems or prostate problems at the time he was 
separated from the military. The Board finds such evidence, made 
contemporaneous to service, to be more probative than any 
statements made nearly 40 years after his service discharge.  
Moreover, the Board observes that the first medical evidence 
demonstrating a diagnosis of GERD is dated from 2004, and the 
first evidence documenting a prostate problem is dated from 1997.  
While the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a Veteran's lay 
evidence, the lack of such records does not, in and of itself, 
render lay evidence not credible.  The Board, however, finds that 
the fact that the Veteran's post-service treatment records are 
negative for any complaints referable to either GERD or his 
prostate for approximately four decades after his service 
discharge to be persuasive evidence against his claims. Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  
 
In light of the foregoing, the Board finds that, while the 
Veteran is competent to report symptoms during his military 
service, any such statements are outweighed by the remainder of 
the evidence of record.  Moreover, there is no competent and 
probative evidence that the Veteran's claimed disorders of GERD 
and a prostate condition are related to his military service.  In 
this regard, no medical professional has related such disorders 
to his service. The Board further finds that although VA 
examinations have not been conducted for these claims, such 
examinations are not warranted under the standards of McLendon, 
as set forth above.  In the absence of corroborating evidence 
establishing in-service incurrence, a current examination could 
do no more than speculate that the Veteran's currently diagnosed 
GERD and prostate disorder are related to service based on the 
Veteran's unsubstantiated account of service events.  
 
The Board notes that the Veteran has contended on his own behalf 
that his current conditions are related to his military service. 
However, the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, 
as a layperson, lacks the competency to opine on the etiological 
cause of his GERD and prostate disorder.  Moreover, to the extent 
that he has contended a continuity of symptomatology of these 
conditions since service, the Board finds that the probative 
value of such allegation is outweighed by the lack of 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1336-37. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  
Therefore, as there is no competent and probative evidence 
linking the Veteran's GERD and prostate disorder to any disease, 
injury, or incident of service, service connection for such 
disorders is not warranted. 

Finally, to address the theories of presumptive service 
connection available for the Veteran's claims, gastric ulcers 
have been identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).   Certain 
diseases, chronic in nature, may be presumed to have been 
incurred in service, if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here however, the Board 
finds that the Veteran is not entitled to this type of 
presumptive service connection because there is no indication 
that the Veteran has been diagnosed with a gastric ulcer.  The 
only diagnosis made with regard to a gastrointestinal problem in 
the post-service medical record is the May 2004 diagnosis of 
GERD.  As such, the presumption for service connection for 
chronic diseases does not apply. 

Finally, the Board notes that prostate cancer is a disease 
eligible for presumptive service connection under 38 C.F.R 
§3.307(a)(6) and 3.309(e) as an herbicide-related disease .  
However there is no indication that the Veteran has been 
diagnosed with prostate cancer.  Rather, the medical record 
consistently documents a diagnosis of benign prostatic 
hypertrophy, which, by definition, is a non-cancerous condition.  
Indeed, at the January 2010 hearing the Veteran acknowledged that 
he has never been diagnosed with prostate cancer.  See Hearing 
Transcript, p. 7.  As such, the Veteran's prostate disorder 
cannot be presumptively service-connected as an herbicide-related 
disease.  Despite the Veteran's contentions that his GERD is 
herbicide-related, this type of presumptive service connection is 
not available to the GERD claim because gastrointestinal 
disorders are not included in the enumerated list of diseases 
eligible for presumptive service connection as either a chronic 
disease or diseases due to herbicide exposure.  38 C.F.R. 
§3.309(a)(e).  There is no positive association between exposure 
to herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).   

Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008). 
 
The Veteran's PTSD has been rated as 30 percent disabling under 
Diagnostic Code (DC) 9411. Under DC 9411, the next higher rating 
of 50 percent is warranted in the presence of the following 
evidence:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  [50 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the 30 percent evaluation 
assigned to the Veteran's disability, the Global Assessment of 
Functioning scores assigned by medical providers throughout the 
course of this appeal will be discussed.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor but concludes that the evidence shows a 
level of disability which most closely approximates the assigned 
30 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  

First, the GAF scores of record indicate only mild symptoms.  On 
VA examination in April 2007 he was shown to have a GAF score of 
62 and on VA examination in March 2005 his score was 65.  As 
noted above, a GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Moreover, the Veteran's condition was described 
as "stable" in VA treatment notes of May 2006 and February 
2006, and the March 2005 examiner concluded, "from a psychiatric 
standpoint, he has mild impairment overall."  

Additionally, the Veteran's PTSD is not manifested by a flattened 
affect, circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, a difficulty in 
understanding complex commands, an impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment, impaired 
abstract thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  As for his affect, the 
April 2007 VA examiner indicated the Veteran's affect was 
"constricted," but did not indicate it was flattened.  In May 
2006, February 2006, and December 2005 VA treatment notes, his 
affect was described as "bright."  The March 2005 examiner 
found his affect was only "slightly restricted."  As for the 
Veteran's speech, the April 2007 examiner found that his rate and 
flow of speech was not irrelevant, illogical, or obscure.  The 
May 2006, February 2006, and December 2005 VA treatment notes 
indicate that his speech was not pressured.  The March 2005 VA 
examiner found his speech was of normal rate and rhythm.  As for 
panic attacks, the Veteran has not contended he suffers from 
panic attacks and no panic attacks are noted in the record 
anywhere.  

As for his cognitive functioning, including the ability to 
understand complex commands, memory functioning, judgment, and 
abstract thinking, the record is similarly devoid of any 
impairment.  The April 2007 VA examiner found no looseness of 
association, tangentiality, or circumstantiality.  The Veteran 
was oriented, concentration was intact, abstractions were intact, 
and insight and judgment were "good."  The examiner found, 
"Veteran did not have impairment of thought processes or 
communication."  The VA treatment notes of May 2006, February 
2006, and December 2005 indicate that the Veteran was alert and 
oriented, had no racing thoughts, had no psychotic features, and 
his memory was intact.  The March 2005 VA examiner found the 
Veteran's cognitive processing was "linear, logical, and goal 
directed."  There were no looseness of associations, paranoia, 
or delusions, judgment and insight were reasonable, the Veteran 
was alert and oriented, and no impairments were found in 
calculating abilities, memory, similarities, or abstractions.

As for the Veteran's ability to establish and maintain effective 
work and social relationships, the Board notes he has been 
married since 1999, despite the marital difficulties noted in the 
record.  The April 2007 examiner's report is somewhat 
inconsistent, as it was noted that the Veteran gets along with 
family members, has close friends, and has no problems with 
neighbors, but also found that he has a "lack of friendships" 
and experiences social withdrawal.  Nonetheless March 2005 
examiner found "no impairment" in the Veteran's ability to 
"relate and interact with supervisors, coworker, and the 
public," and made no findings of an impairment in the Veteran's 
ability to establish and maintain relationships.

Essentially, the only symptomatology of the 50 percent rating 
supported by the record is a disturbance in motivation and mood.  
The April 2007 examiner, for example, found the Veteran to be 
dysphonic, and the March 2005 examiner noted he was "tired and 
in pain," although a May 2009 VA treatment record documents a 
negative screening for PTSD symptoms, and a July 2006 VA 
treatment record noted the Veteran had no depressive symptoms.  
However even conceding a disturbance in motivation and mood, the 
overall effect of the Veteran's symptoms of PTSD do not 
approximate the criteria required for a 50 percent rating.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor, however, for all of the reasons 
discussed above, the evidence does not create a reasonable doubt 
regarding the level of disability from the Veteran's PTSD, and 
Board finds the 30 percent rating is the appropriate rating. 

Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the award of 
service connection for PTSD.  Most recently, at the January 2010 
hearing, the Veteran contended the correct date for this award of 
service connection is 1968 when he separated from service.  See 
Hearing Transcript, p. 39.  In prior correspondence, including 
letters of March 2005 and June 2005, the Veteran asserted that 
the proper effective date is September 1974, the date of a 
previously filed claim.  In April 2005 he contended the proper 
effective date is March 1997, the date of another previously 
filed claim.

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(b) (2010). 
A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2010). 
 
Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999). 
 
Initially, in January 1985 the Veteran filed a claim for service 
connection for "dreams and interrupted sleep."  The claim was 
denied in a February 1985 rating decision and the Veteran did not 
appeal that decision. 
 
Thereafter, in March 1997 the Veteran sought service connection 
for PTSD.  In a May 1997 rating decision, the RO denied the 
claim.  The Veteran was notified of his appellate rights and did 
not appeal the RO's decision.  As such, the March 1997 rating 
decision is final.  The effect of that finality is to preclude an 
award of an effective date prior that denial.  The Veteran has 
not raised a claim of clear and unmistakable error (CUE) such as 
to challenge the finality of that determination.  

Following the March 1997 rating decision, on August 11, 2004 the 
Veteran applied to reopen his claim for service connection.  In a 
February 2005 rating decision, the subject of this appeal, the RO 
granted the Veteran's claim for service connection, effective 
from August 11, 2004. 
 
Because the current effective date of service connection was 
based upon the date his August 2004 application to reopen the 
claim was received, the question before the Board is whether 
there are any earlier, non-final, applications to reopen the 
claim upon which an earlier effective date of service connection 
may be granted. 

As noted above, the Veteran filed his initial claim for service 
connection for a psychiatric  condition at the RO in January 
1985.  This claim was denied in a February 1985 rating decision.  
The Veteran did not appeal that decision. 
 
The Veteran applied to reopen his claim in March 1997.  In a May 
1997 decision, the RO again denied the claim, and Veteran did not 
appeal that decision. 
 
The record contains no other communication prior to the 
ultimately-successful August 2004 application which could be 
interpreted as an informal claim to support the award of an 
earlier effective date for service connection for PTSD.  
Subsequent to the March 1997 application to reopen the claim and 
the final unappealed May 1997 rating decision, it was not until 
August 11, 2004, more than one year later, that the Veteran 
submitted a statement again alleging entitlement to service 
connection for PTSD.  Thus, in this case, the only date that 
could serve as a basis for the award of service connection is the 
date of receipt of the Veteran's new claim for service connection 
on August 11, 2004.  Indeed, the exact date on which entitlement 
arose need not be ascertained in order to conclude that the 
August 11, 2004, date selected by the RO is the earliest possible 
effective date here.  The reason for this is that, if the 
entitlement arose prior to August 11, 2004, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after August 11, 
2004 would similarly not entitle the Veteran to an effective date 
earlier than that already assigned.  There is simply no legal 
entitlement to an earlier effective date for PTSD.  As such, the 
claim must be denied. 
 
The Board has considered the Veteran's arguments concerning what 
he believes the effective date should be.  With regard to the 
1968 contention,  the Board notes that an effective date of an 
award of service connection is not based on the earliest medical 
evidence showing sympotomatology or a causal connection, but on 
the date that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  The Veteran did not file a claim within 
one year after his separation from service and as such, the 1968 
date cannot serve as the proper effective date. With regard to 
the assertions that the proper effective date is 1974, the Board 
has closely reviewed the record but can point to no documents at 
all filed by the Veteran in September 1974.  The Board does not 
dispute that the Veteran filed a claim in March 1997 claim but as 
discussed above, the rating decision rendered in May 1997 became 
final as the Veteran did not express his disagreement with that 
decision.  At this point, the only way the Veteran can attempt to 
overcome the finality of the prior decision in an attempt to gain 
an earlier effective date is to request a revision of that 
decision based on clear and unmistakable error (CUE).  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a).  The Veteran has not alleged CUE in 
the prior decision, thus, the decision is not subject to revision 
in the absence of CUE in the decision. 38 U.S.C.A. §§ 7105, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006). 
 
For all of these reasons, the Veteran's claim for an earlier 
effective date must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in November 2004 
and March 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
March 2007 letter and a separate letter of March 2006 
additionally provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

Pertinent to the Veteran's claim for an earlier effective for the 
grant of service connection for PTSD, the underlying claim for 
service connection was granted in a February 2005 rating 
decision.  Following the issuance of the rating decision, the 
Veteran entered a notice of disagreement as to the propriety of 
the assigned effective date.  The Board observes that a claim for 
an earlier effective date for the grant of service connection is 
a downstream issue from the original award of such benefit.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, 
§ 5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008)  
(holding that as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.")  In this case, as noted, 
the Veteran's service connection claim was granted and an 
effective date was assigned in the February 2005 rating decision 
on appeal.  He was properly provided VCAA notice for his original 
service connection claim in November 2004.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   
 
VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had a personal hearing before the Board.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  Indeed, in June 2009 the 
Veteran indicated there is no outstanding evidence to obtain.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary for the service connection claims in this case, and 
the Veteran was afforded VA examinations in March 2005 and April 
2007 for his increased rating claim.  

The Board also notes that the file indicates, in the April 2007 
VA examination report for example, that the Veteran has been 
awarded Social Security Administration (SSA) disability benefits.  
However, the appellant is 68 years of age and under 42 U.S.C. § 
402, his SSA disability award was automatically converted to 
"old age" benefits by the time he turned 65.  Moreover, during 
his travel board hearing, the Veteran testified that he receives 
Social Security Administration (SSA) disability benefits due only 
to a stroke he suffered, which is not a service-connected 
disability and is unrelated to the claims currently before the 
Board.  See Hearing Transcript p. 42.  As such, the Board 
concludes that the duty to assist does not require the Veteran's 
SSA records to be associated with the file. See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010). (holding that the duty to assist 
did not include obtaining SSA records where VA had a copy of the 
decision, and there was no evidence that the decision addressed 
the disability at issue in the appeal).

For all of these reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER


Service connection for a rectal disorder is denied.

Service connection for gastroesophageal reflux disorder, claimed 
as a stomach condition, is denied.

Service connection for a prostate disorder is denied.

An initial increased disability rating in excess of 30 percent 
for posttraumatic stress disorder is denied. 

An effective date earlier than August 11, 2004, for the grant of 
service connection for posttraumatic stress disorder is denied.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for a skin condition of the feet, the Board finds that 
a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.

Here, the current medial record shows a diagnosis of 
onychomycosis, tinea pedis,  and painful calluses of the feet.  
This is documented in VA treatment records of February 2006, 
December 2005, and October 2005, for example.  The Veteran 
reported to the October 2005 provider that he has suffered from 
painful calluses since 1970.  A review of the Veteran's service 
treatment records shows that he complained of this condition 
during service.  A service treatment record of February 1968 
documents callous build-up on both feet that was causing him 
great pain.    In a podiatric consultation later in February 
1968, he was diagnosed with calluses under the 5th metatarsal 
heads.  A VA examination has not been afforded to the Veteran to 
ascertain whether there is any relationship between the current 
disorder and the symptomatology documented in service.  Such an 
examination must be provided before the claim can be properly 
adjudicated.  The examiner should additionally opine on whether 
there has been a continuity of symptomatology since service as 
the Veteran alleges, taking into account the lack of medical 
documentation of the condition for nearly four decades since 
discharge.  

With respect to the claim of service connection for diabetes 
mellitus, the Board notes that the Veteran testified that he was 
diagnosed as having diabetes mellitus, type II and there is one 
medical report which relates a history of diabetes mellitus.  The 
file, however, does not confirm such diagnosis.  Therefore, the 
Veteran should be scheduled for a VA examination to confirm 
whether the Veteran has diabetes mellitus.  If such diagnosis is 
confirm, attempts should be made to verify the Veteran's 
assertion of handling Agent Orange while he was on his ship.  In 
this regard, the Board notes that presumptive service connection 
is warranted for diabetes mellitus in connection with Agent 
Orange exposure.

In light of this additional development, the Board finds that 
consideration of the Veteran's claim for a TDIU should be 
deferred.  Specifically, as the outcome of the Veteran's service 
connection claims could impact his pending claim for a TDIU 
rating, the claims are inextricably intertwined and, before the 
issue of entitlement to a TDIU can be addressed on appeal, the 
Veteran's service connection claims must be adjudicated by the 
AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   As such, 
Board consideration of the merits of the Veteran's claim for a 
TDIU rating is deferred. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
skin disorder of the feet.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly the 
service treatment records of February 1968, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed disorder had its onset during 
service or is in any other way causally 
related to his active service.
      			
The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of the 
Veteran's skin condition of the feet 
continuously since service.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  If 
any of the requested opinions cannot be 
addressed without resort to speculation, 
the basis for such finding must be 
provided.  The claims file must be made 
available to and reviewed by the examiner.  

2.  The Veteran should be scheduled for an 
examination to confirm whether or not he 
currently has a diagnosis of diabetes 
mellitus.  If a diagnosis is made, the 
examiner should offer an opinion as to 
whether it is as likely as not (i.e., at 
least a 50 percent probability) that the 
condition was incurred in service or is 
otherwise related to service, including to 
any incident of service.

3.  If a diagnosis of diabetes is 
confirmed, attempts should be made to 
verify the Veteran's assertion of handling 
Agent Orange while aboard the USS Oriskany 
CVA-34.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After completing the above, and any other development as may be 
indicated by any response received as a consequence of the 
actions taken in the preceding paragraphs, the Veteran's claims 
should be readjudicated based on the entirety of the evidence.  
If the claims remain denied, the Veteran and his representative 
should be issued a supplemental statement of the case.  An 
appropriate period of time should be allowed for response. 
 
Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case. The Veteran 
need take no action until so informed.  The purpose of this 
remand is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


